UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1440


In re: DAVID MICHAEL PERSONS,

                Petitioner.



      On Petition for Writ of Mandamus.      (3:11-cr-00011-1;
                         3:15-cv-00339)


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Michael Persons, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Michael Persons petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.            He seeks an order from this

court directing the district court to act.                We find the present

record   does   not   reveal   undue       delay   in    the   district   court.

Accordingly, we grant leave to proceed in forma pauperis and

deny the mandamus petition without prejudice to Persons’ right

to file another petition if the district court does not act

expeditiously   on    his   pending    motion.      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               PETITION DENIED




                                       2